Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 3, 2012, which ruled that claimant was ineligible to receive unemployment insurance benefits because she was not capable of working.
Claimant filed an original claim for unemployment insurance benefits effective January 25, 2010, but she was initially found to be ineligible because she did not comply with the certification and registration requirements. Following a hearing, an Administrative Law Judge (hereinafter ALJ) found that claimant’s failure to certify and register should be excused based upon medical proof indicating that claimant suffered from a severe depressive disorder that impaired her ability to seek employment during the relevant time period. No appeal was taken from the ALJ’s decision. Thereafter, claimant’s benefit application was redetermined and she was held to be ineligible to receive benefits, effective March 1, 2010 through June 13, 2010, on the basis that she was not capable of work. The Unemployment Insurance Appeal Board ultimately determined that, given the unappealed findings concerning claimant’s inability to work during the relevant time period, she was ineligible to receive benefits. Claimant now appeals, and we affirm.
In our view, there is substantial evidence in the record supporting the Board’s decision that claimant was ineligible to receive benefits because she “suffered from a severe depressive disorder that affected her ability to seek a job and function during the time period for which she had failed to certify and regis*924ter” (see Matter of Glazer [Commissioner of Labor], 10 AD3d 752, 753 [2004]; Matter of Cromwell [Commissioner of Labor], 278 AD2d 555, 555 [2000]). Although claimant maintains that she was capable of working during the relevant period and that there was a misunderstanding concerning the information from her doctor, “inasmuch as claimant did not appeal from the ALJ’s decision in which that determination was first rendered, the issue ... is not now before this Court” (Matter of DeCarlo [Commissioner of Labor], 73 AD3d 1404, 1405 [2010]).
Peters, P.J., Stein, McCarthy and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.